Appeal, pursuant to section 91 of the Railroad Law, from a decision by the Board of Supervisors of the County of Nassau, by its Resolution No. 305, 1950, after hearings duly had pursuant to section 90 of the Railroad Law, that public necessity requires the relocation of South Oyster Bay Road, at Bethpage, Town of Oyster Bay, with a crossing of the relocated highway over the railroad of the Long Island Rail Road Company. That decision and resolution are unanimously confirmed, with $50 costs and disbursements to respondents. In our opinion the evidence introduced at the hearings before the Board of Supervisors justified the conclusion by that board that the relocation of the highway and railroad crossing was necessary in the national defense, the public interest and the interest of the community, and that such necessity clearly appears from the evidence there adduced. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.